 


109 HR 2780 IH: Commercial Airline Missile Defense Act
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2780 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Israel (for himself and Ms. Bean) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To direct the Assistant Secretary of Homeland Security for the Transportation Security Administration to issue regulations requiring turbojet aircraft of air carriers to be equipped with missile defense systems, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Commercial Airline Missile Defense Act. 
2.Regulations requiring missile defense systems 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Assistant Secretary of Homeland Security for the Transportation Security Administration shall issue regulations that require all turbojet aircraft used by an air carrier for scheduled air service to be equipped with a missile defense system. 
(b)Schedule for installationThe regulations shall establish a schedule for the purchase and installation of missile defense systems on turbojet aircraft currently in service and turbojet aircraft contracted for before the date of issuance of the regulations. 
(c)New aircraftThe regulations shall also require that all turbojet aircraft contracted for on or after the date of issuance of the regulations by an air carrier for scheduled air service be equipped with a missile defense system. 
(d)Deadlines for commencement of installationThe regulations shall require that installation and operation of missile defense systems begin not later than 180 days after the successful completion of operational test and evaluation, as certified by the Secretary of Homeland Security. 
3.Purchase of missile defense systems by the secretaryThe Assistant Secretary of Homeland Security for the Transportation Security Administration shall purchase and make available to an air carrier such missile defense systems as may be necessary for the air carrier to comply with the regulations issued under subsections (a), (b), and (d) of section 2 with respect to turbojet aircraft used by the air carrier for scheduled air service. 
4.Responsibility of air carrierUnder the regulations issued under section 2, an air carrier shall be responsible for installing and operating a missile defense system purchased and made available by the Assistant Secretary under section 3. 
5.Progress reportsNot later than 6 months after the date of enactment of this Act, and every 6 months thereafter, the Assistant Secretary of Homeland Security for the Transportation Security Administration shall submit a report to Congress on the implementation of this Act, including the regulations issued to carry out this Act. 
6.DefinitionsIn this Act, the following definitions apply: 
(1)Aircraft and air carrierThe terms aircraft and air carrier have the meanings given such terms, respectively, under section 40102 of title 49, United States Code. 
(2)Missile defense systemThe term missile defense system means an appropriate electronic system, as certified by the Secretary of Homeland Security, which would automatically— 
(A)identify when the aircraft is threatened by an incoming missile or other ordinance; 
(B)detect the source of the threat; and 
(C)disrupt the guidance system of the incoming missile or other ordinance, which is intended to result in the incoming missile or other ordinance being diverted off course and missing the aircraft. 
 
